Filed:  October 28, 1999


IN THE SUPREME COURT OF THE STATE OF OREGON
BATZER CONSTRUCTION, INC.,


	Petitioner on Review,


		v.


VALIANT INSURANCE COMPANY,


	Respondent on Review.


(CC 95-4889-L-1; CA A95823; SC S46449)
	En Banc


	On petition for review filed May 12, 1999.*


	Charles R. Schrader and Emi A. Murphy, of Tarlow, Jordan &
Schrader, Portland, filed the petition for petitioner on review.


	Timothy C. Gerking, of Brophy, Mills, Schmor, Gerking &
Brophy, LLP, Medford, filed the response for respondent on
review.


	MEMORANDUM OPINION


	The petition for review is allowed.  The decision of the
Court of Appeals is vacated.  The case is remanded to the circuit
court with instructions to dismiss the action unless plaintiff
makes all persons who have any claim or interest that would be
affected by the requested declaration parties to the action
within a time to be set by the circuit court.



* 	Appeal from Jackson County Circuit Court,

 158 Or App 126, 970 P2d 700 (1999).